Citation Nr: 1442655	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  12-23 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and K.C.

ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971, and died in August 2009.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2010 of a Department of Veterans' Affairs (VA) Regional Office (RO).  

In March 2013, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In April 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran died in August 2009; according to the death certificate, the immediate cause of death was myocardial infarction; no other condition was listed as contributing to death; and no autopsy was done.

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD) and diabetes mellitus with moderate non-proliferative diabetic retinopathy.

3.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to certain herbicides agents such as Agent Orange.



4.  The fatal myocardial infarction was the result of intercurrent disease, hypertension, which is a recognized cause of a myocardial infarction, and not due to exposure to Agent Orange, and the fatal myocardial infarction was not otherwise related to an injury or disease in service or caused by or made worse by the service-connected PTSD or diabetes mellitus with moderate non-proliferative diabetic retinopathy.

5.  Neither service-connected PTSD nor diabetes mellitus was a principal or contributory cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1310, 5107(b)  (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 


The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for dependency and indemnity compensation, notice under 38 U.S.C.A. § 5103(a) must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service- connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The RO provided pre-adjudication VCAA notice by letters dated in October 2009 and December 2009.  As for the content and the timing of the VCAA notice, the documents substantially complied with the specificity requirements of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Hupp v. Nicholson, 21 Vet. App. 342 (2007) (the RO notified the Appellant of the Veteran's service-connected disabilities).  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained the Veteran's service records, VA records, and records from the Social Security Administration (SSA). 

VA medical opinions were obtained in April 2010 and in June 2014.  As each opinion included a review of the Veteran's medical history and applied analysis to the facts of the case to support the conclusions reached, the opinions are adequate to decide the claim.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

As the Appellant has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles and Theories of Service Connection for the Cause of Death

When a Veteran dies from a service-connected disability, VA will pay dependency and indemnity compensation to a Veteran's surviving spouse. 38 U.S.C.A. § 1310. 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). 


A service-connected disability will be considered as the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

For a service-connected disability to contribute to the cause of death, it must be shown that disability contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312(b).

A service-connected disability is a disability, resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.

To establish service connection, the evidene must show: (1) the existence of a disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).




If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as a myocardial infraction, hypertension, or renal disease if manifest to a compensable degree within the year after separation from service.  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may too be granted for a disability that is proximately due to or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309. 

If a Veteran was exposed to Agent Orange during active service, certain diseases, including ischemic heart disease, will be presumed to have been incurred in service if manifest to a compensable degree any time after service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Where there is affirmative evidence to the contrary or evidence to establish an intercurrent injury or disease which is a recognized cause of a disease within the purview of 38 U.S.C.A. § 1116, had been suffered between the date of separation from service and the onset of such a disease, service connection pursuant to 38 U.S.C.A. § 1116 will not be in order.  38 U.S.C.A. § 1113. 




Evidence which may be considered in the rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time and inception of disease and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case. 38 U.S.C.A. § 1154(a).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact (i.e. admissible); while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).



When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

The Veteran served in Vietnam from August 1969 to August 1970, where it is presumed that the Veteran was exposed to Agent Orange. 

The Veteran died in August 2009.  The death certificate shows that the immediate cause of death was myocardial infarction.  No other condition was listed as contributing to death.  No autopsy was done. 

At the time of the Veteran's death, service connection was in effect for PTSD, rated 50 percent, and type 2 diabetes mellitus with moderate non-proliferative diabetic retinopathy, rated 10 percent.  The combined rating was 60 percent.




The service treatment records contain no complaint, finding, history, treatment, or diagnosis of a myocardial infarction, or hypertension, or renal disease. 

After service, on VA examination in September 2004, history included diabetes since 1984, hypertension since 2002, and renal failure since 2004. The diagnoses were severe hypertension, not secondary to diabetes; borderline kidney failure secondary to extreme hypertension; and left ventricular hypertrophy by EKG secondary to hypertension.

On VA examination in February 2005, history included hypertension with an enlarged heart.  The diagnoses were type 2 diabetes, currently diet-controlled, and uncontrolled essential hypertension with evidence of cardiomyopathy evidenced by left ventricular hypertrophy.  

On VA examination in November 2005, it was determined that the Veteran's essential hypertension and endstage renal disease were less likely than not secondary or related to his diabetes.  

The VA examiner explained that hypertension preceded diabetes and that diabetes had been too well-controlled for the renal disease to be secondary to diabetes.

SSA records show that the Veteran was awarded disability benefits based on chronic renal failure and a secondary diagnosis of heart failure.  In July 2006, on a medical evaluation, a physician noted that that Veteran had very high diastolic blood pressure, high creatinine, and renal failure.  The physician stated that the Veteran had severe unrelenting hypertension while on three drugs for control and also had renal failure related to hypertension with high creatinine.


VA records show that prior to his death, the Veteran was being treated for chronic kidney failure and for hypertension that was described as "extreme" and "severe."  

In January 2005, it was noted that it was difficul to control the Veteran's blood pressure.  

Regarding service-connected PTSD, in June 2008 the Veteran complained of nightmares, hypervigilance, and avoidant behavior.  On evaluation, the Veteran's mood was calm and pleasant.  There was no suicidal or homicidal ideation.  The Veteran's thought process was logical and his judgment was good.  The GAF score was 65.  In July 2008, on mental status examination, the Veteran was well-groomed and well-dressed.  He was not in any acute distress.  The GAF score was 60.  In January 2009, the Veteran stated that with the use of medication he was resting well at night without frequent nightmares or frequent awakenings.  No major symptoms of depression were noted.  The diagnosis was PTSD, stable on medication.  

On VA examination in January 2009, the Appellant told the VA examiner that the Veteran's PTSD was worse as the Veteran seemed withdrawing and he had could not sleep at night.  Objectively, the Veteran's thought processes were not impaired.  The VA examiner described PTSD as  moderately severe.  The GAF score was 57.

On VA examination in July 2009, about 10 days before the Veteran's died, the Veteran stated that his symptoms were less frequent with medication.  The VA examiner found no evidence of impairment in the Veteran's thought process or in communicating.  The Veteran was oriented and cognizant and capable of managing his finances in his own best interest, although his wife actually handled the finances.  The VA examiner described PTSD as moderately severe.  The GAF score was 50.



On VA examination in August 2009, about five days before the Veteran died, the VA examiner noted that the Veteran's diabetes was controlled by diet and exercise.  According to the Veteran, his weight was stable on a diabetic-diet, and he exercised by doing pull-ups and push-ups every day.  The VA examiner described the Veteran as well-nourished, well-dressed, and not in acute distress.  The VA examiner stated that the Veteran's endstage renal disease, for which he received dialysis three days a week, was due to long-standing uncontrolled hypertension which was unrelated to diabetes.  The VA examiner also stated that hypertension was not due to the type 2 diabetes, because the Veteran's diabetes had never been severe enough to cause or to play a part in the development of endstage renal disease.

The Veteran died in August 2009.  The death certificate shows his immediate cause of death was myocardial infarction.    

In April 2010, a VA physician reviewed the Veteran's file and expressed the opinion that the single most significant factor contributing to the fatal myocardial infarction was longstanding, very poorly controlled, hypertension.  The VA examiner further stated that neither diabetes nor PTSD was a significantly contributing cause of death. 

In March 2013, the Appellant testified that in the several months before the Veteran died, the Veteran was distant, he wanted to be alone, he was not sleeping, and he was not eating right.  The Appellant stated that the Veteran's weight dropped to about 90 pounds.  She described the Veteran's behavior as hypervigilant.  

The Appellant's son also testified that the Veteran was not happy and was easily angered in the last couple of months prior to his death.  He stated that the Veteran had no motivation.

In April 2014, the Board remanded the claim for a medical opinion by a VA examiner.  The VA examiner was asked to determine on the basis of sound medical reasoning:

Whether the intercurrent hypertension, which was a recognized cause of a myocardial infarction, and which was present between date of the Veteran's separation from service in 1971 and the onset of the myocardial infarction in 2009, supported the conclusion that the myocardial infarction was not incurred in service due to exposure to Agent Orange.

In June 2014, the VA examiner answered the question posed by the Board.  The VA examiner stated that uncontrolled hypertension and poorly controlled diabetes are recognized causes of a myocardial infarction.  The VA examiner stated that the Veteran did not have poorly controlled diabetes, rather, diabetes was controlled as evidenced by the laboratory results for hemoglobin A1c and blood sugars.  The VA examiner concluded that it was less likely than not that the myocardial infarction was incurred in service due to exposure to Agent Orange or due to the service-connected diabetes mellitus.   

Analysis

The Veteran's exposure to Agent Orange in Vietnam during the Vietnam era is presumed and is addressed separately. 

Theories of Service Connection other than due to Exposure to Agent Orange 

On the basis of the service treatment records alone, in the absence of evidence by complaint, finding, history, symptom, treatment, or diagnosis of a myocardial infarction, or of hypertension, or of renal disase, the diseases associated with the Veteran's death were not affirmatively shown to have had onset in service.  



For this reason, service connection under the theory of affirmatively showing inception in service for a disease associated with the Veteran's death is not warranted.  38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service). 

A myocardial infarction, hypertension, and renal disease are included in the list of chronic diseases under 38 C.F.R. § 3.309, but as there is no competent evidence either contemporaneous with or after service that a myocardial infarction, hypertension, or renal disease was noted during service, that is, signs or symptoms indicative of, but not dispositive of a myocardial infarction, hypertension, or renal disease, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), do not apply.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a)  and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a)  that are "noted during service" under 38 C.F.R. § 3.303(b) , which is interpreted as a condition indicative of, but not dispositive of a chronic disease). 

And the record does not show that a myocardial infarction first documented in 2009, or hypertension since 2002, or renal disease since 2004 was manifest to a compensable degree during the one year presumptive period after separation from service in 1971 for presumptive service connection for a chronic disease associated with the Veteran s death under 38 U.S.C.A. §1112 and 38 C.F.R. §§ 3.307, 3.309.






As for service connection for a disease associated with the Veteran's death based on an initial diagnosis after service, when all of the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d), the Appellant asserts that the Veteran's final illness was was related to service and that the Veteran's service-connected PTSD and diabetes caused or contributed to the cause of his death.

The Appellant as a lay person, is competent to offer an opinion on a simple medical condition, that is, one capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, at 1377. 

The Appellant's assertion that the Veteran's death was related to service and to service-connected PTSD and diabetes is an inference or opinion, rather than a statement of fact.  As such an inference or opinion falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation and as no factual foundation has been established to show that the Appellant is otherwise qualified through specialized education, training, or experience to offer a medcial the Appellant's lay statements or opinion is not competent evidence and cannot be considered as evidence favorable to the claim.





Since the Appellant's lay statement or opinion is not competent evidence, the Board looks to the medical evidence to support the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.

Excluding exposure to Agent Orange, the Appellant has not submitted a medical opinion relating the fatal myocardial infarction or hypertension or renal disease to an injury, disease or event in service, or evidence that the fatal myocardial infarction or hypertension or renal disease was caused by or aggravated by service-connected PTSD or diabetes, or evidence that service-connected PTSD or diabetes acutally caused or contributed to the cause of the Veteran's death,

As for the medical evidence of record, the Veteran's death certificate shows that the Veteran died of a myocardial infraction that preceded death by one hour.  No other condition was listed as contributing to the cause of death. 

As for the question of whether a myocardial infarction or hypertension or renal disease was related to diabetes, on VA examination in September 2004, the diagnoses were severe hypertension, not secondary to diabetes, borderline kidney failure secondary to extreme hypertension, and left ventricular hypertrophy by EKG secondary to hypertension.  On VA examination in February 2005, the diagnoses were type 2 diabetes, currently diet-controlled and uncontrolled essential hypertension with evidence of cardiomyopathy evidenced by left ventricular hypertrophy.  On VA examination in November 2005, it was determined that the Veteran's essential hypertension and endstage renal disease were less likely than not secondary or related to diabetes.  The VA examiner explained that diabetes had been too well-controlled for the renal disease to be secondary to diabetes.




In April 2010, a VA physician reviewed the Veteran's file and expressed the opinion that the single most significant factor contributing to the fatal myocardial infarction was longstanding, very poorly controlled, hypertension.  The VA examiner further stated that neither PTSD nor diabetes was a significantly contributing cause of death.  In June 2014, the VA examiner concluded that it was less likely than not that the myocardial infarction was due to service connected diabetes.  

The Board finds the medical evidence persuasive, which opposes rather than supports the claim. 

The Appellant argues that the VA examiner's rationale in April 2010 did not discuss the severity of the Veteran's PTSD prior to his death.  While this is true, the examiner stated that the single most significant contributing factor of the Veteran's fatal myocardial infarction was his longstanding and very poorly controlled hypertension.  The examiner's rationale also contained a sufficient explanation as to the significant role the Veteran's hypertension and endstage renal disease played in his death.  

Moreover, the Appellant's contention that the Veteran's service-connected PTSD was a contributory cause of death is not supported by the cumulative medical evidence of record.  In the various statements and testimony provided by the Appellant in support of her claim, she essentially contended that the Veteran's PTSD caused sleep impairment due to nightmares, memory impairment, loss of orientation, neglect of personal hygiene, social withdrawal, and a lack of appetite all of which led to the fatal myocardial infarction.  She also testified that the Veteran weighed about 90 lbs. when he died.

The VA medical records and contemporaneous mental health examination reports do not support the Appellant's contentions.  These records show that the Veteran's thought processes were not impaired, he was fully oriented, and his memory was normal.  His hygiene was maintained and he was not in any acute distress.  Since 2008, the Veteran reported that he was sleeping well at night and had noticed a decrease in the frequency of nightmares.  He also endorsed having a good relationship with all of his family members.  Also, none of the medical records reflect that there was concern over the Veteran's weight.  Indeed, VA treatment records show the Veteran weighed 186.6 pounds (lbs.) in January 2009.  And, contrary to the Appellant's testimony, at the VA diabetes examination performed only 5 days prior to the Veteran's demise; he was observed to be "well-nourished."  

Moreover, although the Appellant is competent to provide testimony concerning factual matters of which she has first-hand knowledge (for example, observing the Veteran's weight or his mood), the question of a causal relationship between the Veteran's service-connected PTSD and his fatal myocardial infarction is not a simple medical question that she is competent to render an opinion on.  See Woelhaert v. Nicholson, 21 Vet. App. 456 (2007).  

Furthermore, a determination of the etiology of the Veteran's fatal ischemic heart disease, as well as a causal relationship between that condition and the service-connected diabetes mellitus, involves complex medical assessments that require medical expertise.  Such matters falls outside the realm of common knowledge of a lay person, that is, the diagnosis and etiology of an internal disease process such as ischemic heart disease cannot be determined based on mere personal observation, which comes through sensory perception.  And it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience to make medical diagnoses or present opinions regarding complex medical issues.  Therefore, the Appellant's lay opinion is not competent evidence regarding causal nexus. 





In summary, on the basis of the medical evidence of record, the Board concludes that the fatal myocardial infarction was not affirmatively shown to have had onset in service or is otherwise related to an injury or disease in service, except for Agent Orange, which is addressed separately, was not manifest as a chronic disease within the one-year presumptive period, was not caused by or made worse by service-connected PTSD or diabetes, and service connected PTSD or diabetes did cause or contribute to the cause of the Veteran's death. 

Exposure to Agent Orange

As for whether the Veteran's death was due to herbicide exposure in Vietnam, the Veteran's DD Form 214 shows service in the Republic of Vietnam from August 6, 1969, to August 3, 1970.  Exposure to certain herbicides used in Vietnam is presumed.  

Myocardial infarction, which is ischemic heart disease, is on the list of diseases for which there is a rebuttable presumption of service connection under 38 C.F.R. § 3.309(e) where there is affirmative evidence to the contrary.  Hypertension is not.

There is affirmative evidence in this case that rebuts the presumption of service incurrence for ischemic heart disease.  That is, there is competent evidence to establish an intercurrent disease, specifically hypertension, as the recognized cause of the Veteran's fatal ischemic heart disease.  

Hypertension initially manifested several years after the Veteran's discharge from military service from service in 1971 and before the onset of the myocardial infarction in 2009; thus, it is intercurrent.  

The VA examiner in April 2010 clearly indicated that the Veteran's fatal myocardial infarction was due to his hypertension.  The VA examiner in June 2014 identified the Veteran's intercurrent, 'poorly controlled' hypertension as a recognized cause of myocardial infarction and specifically ruled out the Veteran's service-connected and 'well-controlled' diabetes as a recognized cause of the Veteran's fatal ischemic heart disease.  The examiner also determined that it is less likely than not that the intercurrent hypertension was incurred in service due to exposure to Agent Orange.  These opinions are competent and persuasive, as they were based on the examiners' medical experience and expertise as physicians and, their complete review of the Veteran's entire claim file.  Each opinion was supported with a clear, reasoned rationale.  

The competent evidence rebuts the presumption that the myocardial infarction was incurred in service and there is no competent opinion to the contrary.  

To the extent that the competent medical evidence shows the Veteran's fatal myocardial infarction was due to his hypertension, service connection is not in effect for that disorder.  And, the evidence does not support a finding that hypertension was incurred in service or was otherwise related to service.  Hypertension is also not presumed to have been incurred in service as it is not shown to have manifested to a compensable degree within one year of the Veteran's discharge from service, and it is not on the list of diseases for which there is a presumption of service connection for herbicide exposure under 38 C.F.R. § 3.309(e).  Additionally, the various VA examiners who had the opportunity to examine the Veteran and review his medical history prior to his death, all consistently indicated that the hypertension was not related to his service-connected diabetes.  



ORDER

Service connection for the cause of death is denied.



____________________________________________
George E. Guido Jr
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


